Exhibit 99.1 Copano Energy, L.L.C. News Release Contacts: Carl A. Luna, Senior Vice President and Chief Financial Officer Copano Energy, L.L.C. 713-621-9547 FOR IMMEDIATE RELEASE Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY REPORTS THIRD QUARTER 2009 RESULTS HOUSTON, November4, 2009 — Copano Energy, L.L.C. (NASDAQ:CPNO) today announced its financial results for the three and nine months ended September30, 2009. “Despite a difficult environment for our customers, we are pleased to report full coverage of our unitholder distributionfor the nineteenth consecutive quarter,” said John Eckel, Copano Energy’s Chairman and Chief Executive Officer. Third Quarter Financial Results Revenue for the third quarter of 2009 decreased 53% to $189.5million compared with $402.9million for the third quarter of 2008.Total segment gross margin decreased 13% to $53.4million for the third quarter of 2009 from $61.4million for the same period a year ago. Adjusted EBITDA for the third quarter of 2009 decreased 5% to $41.2million compared with $43.5million for the third quarter of 2008.Adjusted EBITDA is earnings before interest, taxes, depreciation and amortization, adjusted to include Copano’s share of depreciation, amortization and interest costs attributable to its unconsolidated affiliates.Non-cash charges incurred during the third quarter of 2009 that were not added back in determining adjusted EBITDA include amortization expense of $9.2million related to the option component of Copano’s risk management portfolio. Total distributable cash flow for the third quarter of 2009 totaled $33.4million compared to $38.6million for the third quarter of 2008.Third quarter 2009 total distributable cash flow represents 105% coverage of the third quarter 2009 distribution of $0.575per unit. Net income decreased by 57% to $3.7million, or $0.06per unit on a diluted basis, for the third quarter of 2009 compared to net income of $8.7million, or $0.15per unit on a diluted basis, for the third quarter of 2008.The drivers of Copano’s net income for the third quarter of 2009 compared to the third quarter of 2008 included: Page 1 of 14 · a decrease in total segment gross margin of $7.9million consisting of a $29.9million decrease in operating segment gross margins primarily reflecting average NGL price declines of 54% in the Conway index and 49% in the Mt.Belvieu index and lower overall service throughput volumes, offset by an increase of $22.0million from Copano’s commodity risk management activities; and · an increase in depreciation and amortization expenses of $1.9million primarily related to expanded operations in north Texas; partially offset by: · a decrease in operations and maintenance expenses of $2.0million and general and administrative expenses of $1.8million primarily related to successful cost reduction efforts, including reduced employee compensation expense and third-party service provider fees; · an increase of $0.4million in equity in earnings of unconsolidated affiliates; and · an increase in interest and other income of $0.7million. Segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow are non-GAAP financial measures that are defined and reconciled to the most directly comparable GAAP measures at the end of this news release. Third Quarter Operating Results by Segment Copano manages its business in three geographical operating segments:Oklahoma, Texas and the Rocky Mountains. Oklahoma The Oklahoma segment provides midstream natural gas services in central and east Oklahoma. During the third quarter of 2009, segment gross margin for the Oklahoma segment decreased 45% to $18.3million compared to $33.1million for the third quarter of 2008.The decrease resulted primarily from a 49% decline in realized margins on service throughput from the third quarter of 2008 ($0.76per MMBtu in 2009 compared with $1.48per MMBtu in 2008), reflecting lower NGL and natural gas prices.During the third quarter of 2009, NGL prices based on Conway index prices and Copano’s weighted average product production mix averaged $27.62per barrel compared with $59.42per barrel during the third quarter of last year, a decrease of $31.80, or 54%.During the third quarter of 2009, natural gas prices based on CenterPoint East index prices averaged $2.98per MMBtu compared with $8.41per MMBtu during the third quarter of 2008, a decrease of $5.43, or 65%. Page 2 of 14 The decrease in segment gross margin for the Oklahoma segment was partially offset by increased service throughput and processing volumes.The Oklahoma segment gathered an average of 260,296MMBtu/d of natural gas, processed an average of 166,884MMBtu/d of natural gas and produced an average of 16,474Bbls/d of NGLs at its plants and third-party plants during the third quarter of 2009, representing increases of 7%, 6% and 8%, respectively, compared with the third quarter of 2008.The increase in throughput is primarily attributable to the residual effects of drilling activity initiated during the favorable pricing environment in early 2008.During the third quarter of last year, the Oklahoma segment gathered an average of 243,000MMBtu/d of natural gas, processed an average of 158,047MMBtu/d of natural gas and produced an average of 15,238Bbls/d of NGLs. Texas The Texas segment provides midstream natural gas services in Texas and also owns a processing plant in southwest Louisiana. Segment gross margin for the Texas segment decreased approximately 35% in the third quarter of 2009 to $26.9million compared to $41.4million for the third quarter of 2008.The decrease resulted primarily from a 28% decline in realized margins on service throughput from the third quarter of 2008 ($0.48per MMBtu in 2009 compared with $0.67per MMBtu in 2008), reflecting lower NGL prices.During the third quarter of 2009, NGL prices based on Mt. Belvieu index prices and Copano’s weighted average product production mix averaged $35.09per barrel compared with $69.12per barrel during the third quarter of 2008, a decrease of $34.03, or 49%. The decrease in segment gross margin for the Texas segment was also attributable to decreased service throughput and processing volumes.During the third quarter of 2009, the Texas segment provided gathering, transportation and processing services for an average of 613,234MMBtu/d of natural gas compared with 666,686MMBtu/d for the third quarter of 2008, a decrease of 8%.The Texas segment gathered an average of 296,003MMBtu/d of natural gas, processed an average of 543,994MMBtu/d of natural gas at its plants and third-party plants and produced an average of 18,197Bbls/d of NGLs at its plants and third-party plants during the third quarter of 2009, representing decreases of 2% and 9%, and an increase of 7%, respectively, as compared with the third quarter of last year.During the third quarter of 2008, the Texas segment gathered an average of 301,279MMBtu/d of natural gas, processed an average of 596,225MMBtu/d of natural gas and produced an average of 16,957Bbls/d of NGLs.Volumes originating from the Texas segment and delivered to the plant decreased approximately 7% from the third quarter of last year whereas natural gas delivered to the plant and originated from sources other than the Texas segment decreased approximately 23% from the third quarter of 2008. Page 3 of 14 Rocky Mountains The Rocky Mountains segment provides services to producers in Wyoming’s Powder River Basin and owns managing member interests in Bighorn Gas Gathering of 51% and in Fort Union Gas Gathering of 37.04%. Segment gross margin for the Rocky Mountains segment was $0.6million for the third quarter of 2009 compared with $1.3million for the same period in 2008.Producer services throughput, which represents volumes purchased for resale, volumes gathered using firm capacity gathering agreements with Fort Union and volumes transported under firm capacity transportation agreements with Wyoming Interstate Gas Company (WIC), or using additional capacity that Copano obtains on WIC, averaged 157,362MMBtu/d for the third quarter of 2009, as compared to 230,859MMBtu/d for the same period in 2008. The decrease in segment gross margin was the result of lower volumes and unit margins primarily due to a continuing weak pricing environment in the Rocky Mountains creating disincentives for producers to continue drilling programs or to initiate de-watering programs on wells previously drilled.The Rocky Mountains segment results do not include the financial results and volumes associated with Copano’s interests in Bighorn and Fort Union, which are accounted for under the equity method of accounting and are shown under “Equity in earnings from unconsolidated affiliates.”Average pipeline throughput for Bighorn and Fort Union on a combined basis increased 1% in the third quarter of 2009 as compared with the third quarter of 2008.Average pipeline throughput for Bighorn and Fort Union for the third quarter of 2009 totaled 190,229MMBtu/d and 761,897MMBtu/d, respectively, as compared to 211,353MMBtu/d and 735,131MMBtu/d, respectively, for the third quarter of 2008.Amine treating facilities placed in service during the fourth quarter of 2008 contributed to Fort Union’s increase in average pipeline throughput. Corporate and Other Corporate and other gross margin includes Copano’s commodity risk management activities.These activities produced a gain of $7.6million for the third quarter of 2009 compared to a loss of $14.4million for the third quarter of 2008.The gain for the third quarter of 2009 included $16.4million of net cash settlements received for expired commodity derivative instruments and $0.4million of unrealized mark-to-market gains on undesignated economic hedges offset by $9.2million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio.The third quarter 2008 loss included $7.0million of net cash settlements paid for expired commodity derivative instruments and $8.4million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio offset by $1.0million of unrealized mark-to-market gains on undesignated economic hedges. Page 4 of 14 Year-to-Date Financial Results Revenue for the first nine months of 2009 decreased 52% to $570.8million compared to $1.2billion for the same period of last year.Total segment gross margin decreased 18% to $157.5million for the nine months ended September30, 2009 from $192.3million for the same period in 2008.For the nine months ended September30, 2009, total segment gross margin included a net gain of $34.5million related to Copano’s risk management activities, comprised of $62.3million of net cash settlements received on expired commodity derivative instruments offset by $27.7million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio and $0.1million of unrealized mark-to-market losses on undesignated economic hedges.Total segment gross margin for the nine months ended September30, 2008 included a net loss of $49.7million related to Copano’s risk management activities comprised of $19.4million of net cash settlements paid on expired commodity derivative instruments, $24.5million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio and $5.8million of unrealized mark-to-market losses on undesignated economic hedges. Adjusted EBITDA decreased 18% to $120.8million for the first nine months of 2009 compared to $146.7million for the same period of last year.Total distributable cash flow decreased 22% to $101.4million for the nine months ended September30, 2009 compared to $129.2million for the same period of 2008. Net income decreased by 66% to $15.7million, or $0.27 per unit on a diluted basis, for the nine months ended September30, 2009 compared to net income of $46.4million, or $0.80 per unit on a diluted basis, for the nine months ended September30, 2008.The drivers of net income for 2009 compared to 2008 included: · a decrease in total segment gross margin of $34.8million consisting of a $119.0million decrease in operating segment gross margins primarily reflecting average NGL price declines of 57% in the Conway index and 54% in the Mt.Belvieu index and lower overall service throughput volumes, offset by an increase of $84.2million from commodity risk management activities; · an increase in depreciation and amortization expenses of $4.1million primarily related to expanded operations in north Texas; · a decrease of $1.3million in equity in earnings of unconsolidated affiliates; and · a decrease in discontinued operations and income taxes of $1.0million; partially offset by: · a decrease in general and administrative expenses of $4.6million and operations and maintenance expenses of $1.0million primarily related to successful cost reduction efforts, including reduced employee compensation expense and third-party service provider fees; · a gain of $3.9million related to the repurchase and retirement of $18.2million aggregate principal amount of 7.75% senior unsecured notes due 2018 at market prices averaging 78% of the face amount of the notes; and · a decrease of $1.0million in interest expense as a result of (i)a decrease of non-cash mark-to-market charges on interest rate swaps of $5.2million offset by (ii)an increase in interest expense of $4.2million as a result of increased average outstanding borrowings slightly offset by lower average interest rates between the periods. Page 5 of 14 Cash Distributions On October14, 2009, Copano announced a third quarter 2009 cash distribution of $0.575per unit, or $2.30per unit on an annualized basis, for all of its outstanding common units.This distribution is equal to Copano’s distribution of $0.575 per unit for the second quarter of 2009 and is payable on November12, 2009 to common unitholders of record at the close of business on November2, 2009. Conference Call Information Copano will hold a conference call to discuss its third quarter 2009 financial results and recent developments on Thursday, November5, 2009 at 10:00 a.m. Eastern Time (9:00 a.m. Central Time).To participate in the call, dial (480) 629-9869 and ask for the Copano call 10 minutes prior to the start time, or access it live over the internet at www.copanoenergy.com on the “Investor Overview” page of the “Investor Relations” section of Copano’s website. A replay of the audio webcast will be available shortly after the call on Copano’s website.Additionally, a telephonic replay will be available through November12, 2009 by calling (303) 590-3030 and using the pass code4175140#. Use of Non-GAAP Financial Measures This news release and the accompanying schedules include the non-generally accepted accounting principles, or non-GAAP, financial measures of segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow.The accompanying schedules provide reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States, or GAAP.Non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income, operating income, income from continuing operations, cash Page 6 of 14 flows from operating activities or any other GAAP measure of liquidity or financial performance.Copano uses non-GAAP financial measures as measures of its core profitability or to assess the financial performance of its assets.Copano believes that investors benefit from having access to the same financial measures that its management uses in evaluating Copano’s liquidity position or financial performance. Copano defines segment gross margin as an operating segment’s revenue minus cost of sales.Cost of sales includes the following:cost of natural gas and NGLs purchased, cost of crude oil purchased and costs for transportation of volumes.Total segment gross margin is the sum of the operating segment gross margins and the results of Copano’s risk management activities that are included in Corporate and other.Copano views total segment gross margin as an important performance measure of the core profitability of its operations.Segment gross margin allows Copano’s senior management to compare volume and price performance of the segments and to more easily identify operational or other issues within a segment.The GAAP measure most directly comparable to total segment gross margin is operating income. Copano defines EBITDA as income (loss) from continuing operations plus interest and other financing costs, provision for income taxes and depreciation, amortization and impairment expense.Because a portion of Copano’s net income (loss) is attributable to equity in earnings (loss) from its unconsolidated affiliates, including Bighorn, Fort Union, Webb/Duval Gatherers (Webb Duval) and Southern Dome, LLC (Southern Dome), Copano calculates adjusted EBITDA to reflect the depreciation, amortization and impairment expense and interest and other financing costs embedded in the equity in earnings (loss) from unconsolidated affiliates.Specifically, Copano determines adjusted EBITDA by adding to EBITDA (i)the amortization expense attributable to the difference between Copano’s carried investment in each unconsolidated affiliate and the underlying equity in its net assets, (ii)the portion of each unconsolidated affiliate’s depreciation and amortization expense which is proportional to Copano’s ownership interest in that unconsolidated affiliate and (iii)the portion of each unconsolidated affiliate’s interest and other financing costs which is proportional to Copano’s ownership interest in that unconsolidated affiliate.External users of Copano’s financial statements such as investors, commercial banks and research analysts use EBITDA or adjusted EBITDA, and Copano’s management uses adjusted EBITDA as a supplemental financial measure to assess: · the financial performance of Copano’s assets without regard to financing methods, capital structure or historical cost basis; · the ability of Copano’s assets to generate cash sufficient to pay interest costs and support indebtedness; · Copano’s operating performance and return on capital as compared to those of other companies in the midstream energy sector, without regard to financing or capital structure; and · the viability of acquisitions and capital expenditure projects and the overall rates of return on alternative investment opportunities. Page 7 of 14 EBITDA is also a financial measure that, with certain negotiated adjustments, is reported to Copano’s lenders and used to compute financial covenants under its revolving credit facility.Neither EBITDA nor adjusted EBITDA should be considered an alternative to net income, operating income, cash flows from operating activities or any other measure of liquidity or financial performance presented in accordance with GAAP.Copano’s EBITDA or adjusted EBITDA may not be comparable to EBITDA, adjusted EBITDA or similarly titled measures of other entities, as other entities may not calculate EBITDA or adjusted EBITDA in the same manner as Copano does.Copano has reconciled EBITDA and adjusted EBITDA to net income and cash flows from operating activities. Copano defines total distributable cash flow as net income plus: (i)depreciation, amortization and impairment expense (including amortization expense relating to the option component of Copano’s risk management portfolio); (ii)cash distributions received from investments in unconsolidated affiliates and equity losses from such unconsolidated affiliates; (iii)provision for deferred income taxes; (iv)the subtraction of maintenance capital expenditures; (v)the subtraction of equity in earnings from unconsolidated affiliates; and (vi)the addition of losses or subtraction of gains relating to other miscellaneous non-cash amounts affecting net income for the period, such as equity-based compensation, mark-to-market changes in derivative instruments, and Copano’s line fill contributions to third-party pipelines and gas imbalances.Maintenance capital expenditures are capital expenditures employed to replace partially or fully depreciated assets to maintain the existing operating capacity of Copano’s assets and to extend their useful lives, or other capital expenditures that are incurred in maintaining existing system volumes and related cash flows. Total distributable cash flow is a significant performance metric used by senior management to compare basic cash flows generated by Copano (prior to the establishment of any retained cash reserves by its Board of Directors) to the cash distributions Copano expects to pay its unitholders, and it also correlates with the metrics of Copano’s existing debt covenants.Using total distributable cash flow, management can quickly compute the coverage ratio of estimated cash flows to planned cash distributions.Total distributable cash flow is also an important non-GAAP financial measure for unitholders because it serves as an indicator of Copano’s success in providing a cash return on investment— specifically, whether or not Copano is generating cash flow at a level that can sustain or support an increase in quarterly distribution rates.Total distributable cash flow is also used by industry analysts with respect to publicly traded partnerships and limited liability companies because the market value of such an entities’ equity securities is significantly influenced by the amount of cash they can distribute to unitholders.The GAAP measure Page 8 of 14 most directly comparable to total distributable cash flow is net income.Total distributable cash flow should not be considered an alternative to net income, income from continuing operations, operating income, cash flow from operating activities or any other measure of financial performance presented in accordance with GAAP. Houston-based Copano Energy, L.L.C. is a midstream natural gas company with operations in Oklahoma, Texas, Wyoming and Louisiana. This news release may include “forward-looking statements” as defined by the Securities and Exchange Commission. These statements reflect certain assumptions based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.These statements include, but are not limited to, statements with respect to future distributions.Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond Copano’s control, which may cause Copano’s actual results to differ materially from those implied or expressed by the forward-looking statements.These risks include an inability to obtain new sources of natural gas supplies, the loss of key producers that supply natural gas to Copano, key customers reducing the volume of natural gas and NGLs they purchase from Copano, a decline in the price and market demand for natural gas and NGLs, the incurrence of significant costs and liabilities in the future resulting from Copano’s failure to comply with new or existing environmental regulations or an accidental release of hazardous substances into the environment and other factors detailed in Copano’s Securities and Exchange Commission filings. – financial statements to follow – Page 9 of 14 COPANO ENERGY, L.L.C. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September30, Nine Months Ended September30, (In thousands, except per unit information) Revenue: Natural gas sales $ Natural gas liquids sales Transportation, compression and processing fees Condensate and other Total revenue Costs and expenses: Cost of natural gas and natural gas liquids (1) Transportation (1) Operations and maintenance Depreciation and amortization General and administrative Taxes other than income Equity in earnings from unconsolidated affiliates ) Total costs and expenses Operating income Interest and other income Gain on retirement of unsecured debt — — — Interest and other financing costs ) Income before income taxes Provision for income taxes ) Income from continuing operations Discontinued operations, net of tax Net income $ Basic net income per common unit: Income per common unit from continuing operations $ Income per common unit from discontinued operations $ $ $ Net income $ Weighted average number of common units Diluted net income per common unit: Income per common unit from continuing operations $ Income per common unit from discontinued operations Net income $ Weighted average number of common units (1)Exclusive of operations and maintenance and depreciation and amortization shown separately below. Page 10 of 14 COPANO ENERGY, L.L.C. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September30, (In thousands) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issue costs Equity in earnings from unconsolidated affiliates ) ) Distributions from unconsolidated affiliates Gain on retirement of unsecured debt ) — Non-cash (gain) loss on risk management portfolio, net ) Equity-based compensation Deferred tax provision Other noncash items ) Changes in assets and liabilities: Accounts receivable Prepayments and other current assets Risk management activities ) Accounts payable ) Other current liabilities ) ) Net cash provided by operating activities Cash Flows From Investing Activities: Additions to property, plant and equipment ) ) Additions to intangible assets ) ) Acquisitions ) ) Investment in unconsolidated affiliates ) ) Distributions from unconsolidated affiliates Escrow cash — ) Other ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from long-term debt Repayment of long-term debt ) ) Retirement of unsecured debt ) — Deferred financing costs — ) Distributions to unitholders ) ) Capital contributions from pre-IPO investors — Equity offering costs — ) Proceeds from option exercises Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Page 11 of 14 COPANO ENERGY, L.L.C. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of September30, 2009 December31, 2008 (In thousands, except unit information) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Risk management assets Prepayments and other current assets Discontinued operations Total current assets Property, plant and equipment, net Intangible assets, net Investment in unconsolidated affiliates Escrow cash Risk management assets Other assets, net Total assets $ $ LIABILITIES AND MEMBERS’ CAPITAL Current liabilities: Accounts payable $ $ Accrued interest Accrued tax liability Risk management liabilities Other current liabilities Discontinued operations — Total current liabilities Long-term debt (includes $647 and $704 bond premium as of September30,2009 and December31, 2008, respectively) Deferred tax provision Risk management and other noncurrent liabilities Members’ capital: Common units, no par value, 54,601,458 and 53,965,288 units issued and outstanding as of September30, 2009 and December31, 2008, respectively ClassC units, no par value, 0 units and 394,853 units issued and outstanding as of September30, 2009 and December31, 2008, respectively — ClassD units, no par value, 3,245,817 units issued and outstanding as of September30, 2009 and December31, 2008 Paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total liabilities and members’ capital $ $ Page 12 of 14 COPANO ENERGY, L.L.C. AND SUBSIDIARIES OPERATING STATISTICS (Unaudited) Three Months Ended September30, Nine Months Ended September30, ($ in thousands) Total segment gross margin(1) (2) $ Operations and maintenance expenses(2) Depreciation and amortization(2) General and administrative expenses Taxes other than income Equity in earnings from unconsolidated affiliates ) Operating income(2) Gain on retirement of unsecured debt — — — Interest and other financing costs, net ) Provision for income taxes ) Discontinued operations, net of tax Net income $ Total segment gross margin: Oklahoma(2) $ Texas Rocky Mountains Segment gross margin(2) Corporate and other(3) ) ) Total segment gross margin(1) (2) $ Segment gross margin per unit: Oklahoma: Service throughput ($/MMBtu) (2) (4) $ Texas: Service throughput ($/MMBtu) (5) $ Rocky Mountains: Producer services throughput ($/MMBtu) (6) $ Volumes: Oklahoma:(4) (7) Service throughput (MMBtu/d) Plant inlet throughput (MMBtu/d) NGLs produced (Bbls/d) Texas: (5) (8) Service throughput (MMBtu/d) Pipeline throughput (MMBtu/d) Plant inlet volumes (MMBtu/d) NGLs produced (Bbls/d) Rocky Mountains: Producer services throughput (MMBtu/d)(6) Capital Expenditures: Maintenance capital expenditures $ Expansion capital expenditures Total capital expenditures $ Operations and maintenance expenses: Oklahoma(2) $ Texas Rocky Mountains 2 — 6 — Total operations and maintenance expenses $ Total segment gross margin is a non-GAAP financial measure.For a reconciliation of total segment gross margin to its most directly comparable GAAP measure, please read “Non-GAAP Financial Measures.” Excludes results attributable to Copano’s crude oil pipeline and related assets as these amounts are shown under the caption “discontinued operations.” Corporate and other includes results attributable to Copano’s commodity risk management activities. Excludes volumes associated with Copano’s interest in Southern Dome.For the three months ended September30, 2009, plant inlet volumes for Southern Dome averaged 13,857MMBtu/d and NGLs produced averaged 523Bbls/d.For the three months ended September30, 2008, plant inlet volumes for Southern Dome averaged 11,557MMBtu/d and NGLs produced averaged 389Bbls/d.For the nine months ended September30, 2009, plant inlet volumes for Southern Dome averaged 13,304MMBtu/d and NGLs produced averaged 490Bbls/d.For the nine months ended September30, 2008, plant inlet volumes for Southern Dome averaged 10,503MMBtu/d and NGLs produced averaged 387Bbls/d. Excludes volumes associated with Copano’s interest in Webb Duval.Gross volumes transported by Webb Duval, net of intercompany volumes, were 72,985MMBtu/d and 97,906MMBtu/d for the three months ended September30, 2009 and 2008, respectively.Gross volumes transported by Webb Duval, net of intercompany volumes, were 82,001MMBtu/d and 91,047MMBtu/d for the nine months ended September30, 2009 and 2008, respectively. Producers services throughput consists of volumes purchased for resale, volumes gathered under firm capacity gathering agreements with Fort Union and volumes transported using firm capacity agreements with WIC.Excludes results and volumes associated with Copano’s interests in Bighorn and Fort Union.Volumes gathered by Bighorn were 190,229MMBtu/d and 211,353MMBtu/d for the three months ended September30, 2009 and 2008, respectively.Volumes gathered by Fort Union were 761,897MMBtu/d and 735,131MMBtu/d for the three months ended September30, 2009 and 2008, respectively.Volumes gathered by Bighorn were 192,500MMBtu/d and 215,568MMBtu/d for the nine months ended September30, 2009 and 2008, respectively.Volumes gathered by Fort Union were 786,908MMBtu/d and 712,791MMBtu/d for the nine months ended September30, 2009 and 2008, respectively. Plant inlet volumes and NGLs produced represent total volumes processed and produced by the Oklahoma segment at all plants, including plants owned by the Oklahoma segment and plants owned by third parties.For the three months ended September30, 2009, plant inlet volumes averaged 129,832MMBtu/d and NGLs produced averaged 13,410Bbls/d for plants owned by the Oklahoma segment.For the three months ended September30, 2008, plant inlet volumes averaged 119,332MMBtu/d and NGLs produced averaged 12,042Bbls/d for plants owned by the Oklahoma segment.For the nine months ended September30, 2009, plant inlet volumes averaged 127,067MMBtu/d and NGLs produced averaged 12,970Bbls/d for plants owned by the Oklahoma segment.For the nine months ended September30, 2008, plant inlet volumes averaged 111,137MMBtu/d and NGLs produced averaged 11,343Bbls/d for plants owned by the Oklahoma segment. Plant inlet volumes and NGLs produced represent total volumes processed and produced by the Texas segment at all plants, including plants owned by the Texas segment and plants owned by third parties.Plant inlet volumes averaged 537,099MMBtu/d and NGLs produced averaged 17,653Bbls/d for the three months ended September30, 2009 for plants owned by the Texas segment.Plant inlet volumes averaged 586,243MMBtu/d and NGLs produced averaged 16,177Bbls/d for the three months ended September30, 2008 for plants owned by the Texas segment.Plant inlet volumes averaged 537,382MMBtu/d and NGLs produced averaged 16,504Bbls/d for the nine months ended September30, 2009 for plants owned by the Texas segment.Plant inlet volumes averaged 601,831MMBtu/d and NGLs produced averaged 16,423Bbls/d for the nine months ended September30, 2008 for plants owned by the Texas segment. Page 13 of 14 Non-GAAP Financial Measures The following table presents a reconciliation of the non-GAAP financial measures of (i)total segment gross margin (which consists of the sum of individual segment gross margins and the results of risk management activities, which are included in corporate and other) to the GAAP financial measure of operating income, (ii)EBITDA and adjusted EBITDA to the GAAP financial measures of net income and cash flows from operating activities and (iii)total distributable cash flow to the GAAP financial measure of net income, for each of the periods indicated (in thousands). Three Months Ended September30, Nine Months Ended September30, Reconciliation of total segment gross margin to operating income: Operating income $ Add:Operations and maintenance expenses Depreciation and amortization General and administrative expenses Taxes other than income Equity in earnings from unconsolidated affiliates ) Total segment gross margin $ Reconciliation of EBITDA and adjusted EBITDA to net income: Net income $ Add:Depreciation and amortization(1) Interest and other financing costs Provision for income taxes EBITDA Add: Amortization of difference between the carried investment and the underlying equity in net assets of equity investments Copano’s share of depreciation and amortization included in equity in earnings from unconsolidated affiliates % of equity method investment interest and other financing costs Adjusted EBITDA $ Reconciliation of EBITDA and adjusted EBITDA to cash flows from operating activities: Cash flow provided by operating activities $ Add:Cash paid for interest and other financing costs Equity in earnings from unconsolidated affiliates Distributions from unconsolidated affiliates ) Risk management activities ) ) ) Increase (decrease) in working capital and other ) ) EBITDA Add:Amortization of difference between the carried investment and the underlying equity in net assets of equity investments Copano’s share of depreciation and amortization included in equity in earnings from unconsolidated affiliates % of equity method investment interest and other financing costs Adjusted EBITDA $ Reconciliation of net income to total distributable cash flow: Net income $ Add: Depreciation and amortization(1) Amortization of commodity derivative options Amortization of debt issue costs Equity-based compensation Distributions from unconsolidated affiliates Unrealized (gain) loss associated with line fill contributions and gas imbalances ) ) ) Unrealized loss (gain) on derivative activity ) ) Deferred taxes and other 68 (6 ) Less: Equity in earnings from unconsolidated affiliates ) Maintenance capital expenditures ) Total distributable cash flow(2) $ Actual quarterly distribution (“AQD”) $ $ Total distributable cash flow coverage of AQD % % (1)Depreciation and amortization includes depreciation and amortization related to discontinued operations. (2)Prior to any retained cash reserves established by Copano’s Board of Directors. Page 14 of 14
